Citation Nr: 1009504	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-32 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hip disability.

2.  Entitlement to service connection for removal of teeth.

3.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing before the undersigned was 
conducted in December 2007.

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral hip disability and removal of teeth 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On VA audiometric examination in October 2009, the left ear 
had an average decibel loss of 73.75 with a speech 
recognition score of 76 percent (Leve V).  The right ear had 
Level I hearing.  





CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letters dated 
in April 2003 and April 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the Veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

				Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted 
during the time frame addressed in this decision.  

The Veteran's service-connected left ear hearing loss 
disability has been rated by the RO under the provisions of 
Diagnostic Code 6100.  The assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

On the October 2009 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
75
85
80
LEFT
40
85
85
85

The Veteran had a pure tone average of 70 for the right ear 
and 73.75 for the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
76 percent in left ear.  

On the August 2006 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
80
80
LEFT
40
85
85
90

The Veteran had a pure tone average of 66 for the right ear 
and 75 for the left ear.  Speech audiometry revealed speech 
recognition ability of 78 percent in the right ear and 80 
percent in left ear.  

On the September 2004 VA compensation and pension 
examination, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
75
75
LEFT
35
75
75
90

The Veteran had a pure tone average of 64 for the right ear 
and 69 for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 84 
percent in left ear.  

On the July 2003 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
75
80
LEFT
35
85
80
85

The Veteran had a pure tone average of 55 for the right ear 
and 60 for the left ear.  Speech audiometry revealed speech 
recognition ability of 83 percent in the right ear and 80 
percent in left ear.  

On the May 2003 VA compensation and pension examination, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
75
80
LEFT
35
85
80
85

The Veteran had a pure tone average of 63 for the right ear 
and 71 for the left ear.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and 76 
percent in left ear.  

The October 2009 audiological evaluation revealed an average 
left ear pure tone decibel loss of 73.75 with speech 
recognition of 76 percent.  This corresponds to a numeric 
designation of Level V hearing in the left ear.  38 C.F.R. § 
4.87, Table VI (2009).  The Veteran's left ear is considered 
the poorer ear.  Because the right ear is not service 
connected, a Level I hearing is assigned.  38 C.F.R. 
§ 4.85(f).  These combined numeric designations result in a 
rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 
4.85, Table VII (2009).  

The August 2006 audiological evaluation revealed an average 
left ear pure tone decibel loss of 75 with speech recognition 
of 80 percent.  This corresponds to a numeric designation of 
Level V hearing in the left ear.  38 C.F.R. § 4.87, Table VI 
(2009).  The Veteran's left ear is considered the poorer ear.  
Because the right ear is not service connected, a Level I 
hearing is assigned.  38 C.F.R. § 4.85(f).  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2009).  

The September 2004 audiological evaluation revealed an 
average left ear pure tone decibel loss of 69 with speech 
recognition of 84 percent.  This corresponds to a numeric 
designation of Level VII hearing in the left ear.  38 C.F.R. 
§ 4.87, Table VI (2009).  The Veteran's left ear is 
considered the poorer ear.  Because the right ear is not 
service connected, a Level I hearing is assigned.  38 C.F.R. 
§ 4.85(f).  These combined numeric designations result in a 
rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 
4.85, Table VII (2009).  

The July 2003 audiological evaluation revealed an average 
left ear pure tone decibel loss of 71 with speech recognition 
of 80 percent.  This corresponds to a numeric designation of 
Level VI hearing in the left ear.  38 C.F.R. § 4.87, Table VI 
(2009).  The Veteran's left ear is considered the poorer ear.  
Because the right ear is not service connected, a Level I 
hearing is assigned.  38 C.F.R. § 4.85(f).  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2009).  

The May 2003 audiological evaluation revealed an average left 
ear pure tone decibel loss of 71 with speech recognition of 
76 percent.  This corresponds to a numeric designation of 
Level VI hearing in the left ear.  38 C.F.R. § 4.87, Table VI 
(2009).  The Veteran's left ear is considered the poorer ear.  
Because the right ear is not service connected, a Level I 
hearing is assigned.  38 C.F.R. § 4.85(f).  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2009).  

As shown above, at most, the audiometric examinations support 
a 0 percent rating for left ear hearing loss disability.  
Although the Veteran asserts that his hearing loss is worse 
than evaluated, the medical evidence prepared by a skilled 
neutral professional is more probative.  The Board notes that 
the Veteran's assertions that his hearing has deteriorated 
are credible.  However, in determining the actual degree of 
disability, the examination findings are more probative of 
the degree of impairment.  Moreover, as noted above, the 
Court has noted that the assignment of disability ratings for 
hearing impairment is derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann, supra.  In this case, 
the numeric designations produce a 0 percent disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  
Accordingly, the 0 percent rating presently assigned 
accurately reflects the degree of the Veteran's service-
connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

Furthermore, the Board notes that the Veteran does not have 
an exceptional pattern of hearing as defined by 38 C.F.R. 
§ 4.86 given that the results of audiology testing do not 
show puretone thresholds at all four of the specific 
frequencies of 55 decibels or more.  The results also fail to 
show that the pure tone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz. 

Based on the foregoing, the claim for a compensable rating 
for left ear hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

Consideration of referral for an extraschedular rating 
requires a three-step inquiry. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 
No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the 
Veteran has not required frequent periods of hospitalization 
for his disability and that the manifestations of the 
disability are contemplated by the schedular criteria.  
Therefore, there is no reason to believe that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the schedular criteria.  Therefore, 
referral of the case for extra-schedular consideration is not 
in order.  




ORDER

A rating higher than 0 percent disabling for left ear hearing 
loss disability is denied.  


REMAND

The Veteran seeks to reopen his claim for entitlement to 
service connection a bilateral hip disability.  The Veteran 
was denied service connection for a bilateral hip disability 
in March 1985.  He did not perfect an appeal to that decision 
and it became final.  In January 2003, the Veteran indicated 
that he wished to reinstate his claim for service connection 
for a bilateral hip disability.  A letter was sent out to the 
Veteran in April 2003 informing him that, to reconsider his 
claim, new and material evidence was needed to show that the 
condition was incurred in or aggravated by active service.  

In an April 2008 decision, the Board remanded this issue and 
instructed the RO to send the Veteran notice in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Veteran was sent notice in April 2008.  

A review of the record discloses that the Veteran has not 
received proper VCAA notice.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  In the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  Although a letter was sent to the Veteran 
in April 2003 discussing reconsideration of his claim for 
service connection and an April 2008 letter was sent to him 
discussing the requirements to establish service connection, 
the Board finds that these letters were insufficient to 
comply with Kent.  Thus, the Board has concluded that a 
remand is warranted so that the Veteran can receive proper 
VCAA notice.

The Board notes that the appeal for loss of teeth is 
inextricably intertwined with the bilateral hip disability 
claim, inasmuch as a grant of service connection for the 
disability could affect the outcome of the loss of teeth 
claim, as the Veteran maintains that teeth were removed to 
enable him to have hip surgery.  Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).  Further consideration of this claim 
must be deferred to avoid piecemeal adjudication.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  A VCAA letter should be sent to the 
Veteran addressing the claim to reopen the 
issue of service connection for a 
bilateral hip disability based on new and 
material evidence, the Veteran must be 
notified of the basis of the prior final 
denial and the legal requirements for 
reopening the claim.  

2.  Readjudicate the claims.  After the 
bilateral hip disability claim is 
adjudicated, the RO should readjudicate 
the claim for removal of teeth.  If any 
action taken is adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Robert O'Brien 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


